By the Court, Currey, J.
This action is brought to recover the lands described in the complaint in the case of Landers and Wife v. Bolton. It involves the same questions decided in that case, and they must be determined in the same way.
The plea in abatement of the pendency of the action in the case of Landers and Wife v. Bolton cannot defeat this action. Although the same questions are litigated in both, the relief sought is different.
The effect of the denial of plaintiff’s title by defendant was to make him a trespasser, and he was not entitled to notice to quit. (Smith v. Ogg Shaw, 16 Cal. 88; Ingraham v. Baldwin, 5 Seld. 46, 47.)
Judgment affirmed.
Mr. Justice Sawyer expressed no opinion.